             Case
             Case 1:20-cv-03274-VM
                  1:20-cv-03274-VM Document
                                   Document 23
                                            22 Filed
                                               Filed 05/14/20
                                                     05/13/20 Page
                                                              Page 1
                                                                   1 of
                                                                     of 3
                                                                        3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------- X
KDH CONSULTING GROUP LLC,                                                       20-cv-3274 (VM)
                                                                 Plaintiff,     ECF Case
                                against


ITERATIVE CAPITAL MANAGEMENT L.P.,                                              STIPULATION AND
ITERATIVE CAPITAL GP, LLC, ITERATIVE OTC,                                                 ORDER
LLC, ITERATIVE MINING, LLC, BRANDON
BUCHANAN and CHRISTOPHER DANNEN,
                                                          Defendants.
-------------------------------------------------------------------------- X



VICTOR MARRERO, United States District Judge.

          WHEREAS, on April 27, 2020, Plaintiff KDH Consulting Group LLC commenced this action

against Defendants;

          WHEREAS, on the same day, Plaintiff submitted the Declaration of Wayne Hatami In

S     o of Plain iff A          lica ion fo P elimina         Inj nc ion and Tem o a     Re aining O de (the

 Ha ami Decla a ion );

          WHEREAS, Plaintiff filed the Hatami Declaration and the attachments thereto under seal;

          WHEREAS, at a hearing on May 5, 2020, Judge Marrero instructed the parties to discuss

whether the documents filed under seal could be filed publicly;

          WHEREAS, on May 11, 2020, the Court further instructed and ordered the parties to inform

the Court by May 13, 2020, which portions of the Hatami Declaration and its exhibits should be

sealed;



                                                             1
           Case
           Case 1:20-cv-03274-VM
                1:20-cv-03274-VM Document
                                 Document 23
                                          22 Filed
                                             Filed 05/14/20
                                                   05/13/20 Page
                                                            Page 2
                                                                 2 of
                                                                   of 3
                                                                      3



        WHEREAS, counsel for Plaintiff and counsel for Defendants (each indi id all a Pa

and collectively the Pa ie ) have conferred and agree that the Hatami Declaration and all of its

exhibits can be filed publicly and need not be filed under seal, as long as certain nonpublic and

confidential material is redacted therefrom;

        WHEREAS, the Parties acknowledge that redaction of any sensitive information only extends

to the limited information or items that are entitled, under the applicable legal principles, to

confidential treatment; and

        WHEREAS, Defendan            ha e no      e an     e ed o o he      i e e onded o Plain iff s

Complaint;

        IT IS HEREBY ORDERED that the Parties shall adhere to the following terms:

             1. Plaintiff shall publicly file the Hatami Declaration and all of its exhibits (Dkt. No. 8)

via the Electronic Case Filing System, redacting the Pa ie       e onal iden ifica ion info ma ion ( PII )

(e.g., social security numbers, financial account numbers, passwords, and information that may be

used for identity theft), including personal emails.

             2. In the event that a Party subsequently notices any unredacted PII among the

documents filed publicly, such Party shall immediately notify the filing Party of the same and cooperate

with the filing Party to address and remedy the public filing.

             3. Defendan      en    in o hi S i   la ion e he Co           Ma 11 o de is not intend to,

and shall not, constitute a waiver of any claims or defenses, including jurisdictional defenses that

Defendants may present in their response to the Complaint.

             4. Nothing herein shall preclude the Parties from asserting legal claims or constitute a

waiver of legal rights or defenses in the event of litigation arising out of the filing e on fail e o

appropriately protect PII from unauthorized disclosure.

                                                       2
        Case
        Case 1:20-cv-03274-VM
             1:20-cv-03274-VM Document
                              Document 23
                                       22 Filed
                                          Filed 05/14/20
                                                05/13/20 Page
                                                         Page 3
                                                              3 of
                                                                of 3
                                                                   3



SO STIPULATED AND AGREED.

____/s/ Rika Khurdayan____________       ___/s/ Robert Boller_______________
DILENDORF KHURDAYAN PLLC                 BARNES & THORNBURG LLP
Counsel for the Plaintiff                Counsel for the Defendants
60 Broad Street, 24th Floor              445 Park Avenue, Suite 700
New York, NY 10004                       New York, NY 10022
Tel: (212) 457-9797                      Tel: (646) 746-2020
rk@dilendorf.com                         rboller@btlaw.com

Dated: May 13, 2020                      Dated: May 13, 2020
New York, New York                       New York, New York



SO ORDERED.


Dated: May , 2020                          ______________________________
       New York, New York                  VICTOR MARRERO
                                           United States District Judge




                                     3
